  1:20-cv-01367-RMG-SVH      Date Filed 09/11/20    Entry Number 34   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

  Herbert Demond York,                    )        C/A No.: 1:20-1367-RMG-SVH
                                          )
                     Plaintiff,           )
                                          )
         vs.                              )
                                          )                  ORDER
  Sgt. Ms. Williamson; Ofc. Ms.           )
  McNyla; and Mr. Goodson,                )
                                          )
                     Defendants.          )
                                          )

      Herbert Demond York (“Plaintiff”), proceeding pro se and in forma

pauperis, filed an amended complaint alleging defendants violated his

constitutional rights. [ECF No. 11]. By order dated June 4, 2020, service of

process of the complaint was authorized. [ECF No. 16]. On August 17, 2020,

the summons for defendant McNyla was returned unexecuted. [ECF No. 28].

In the “Remarks” section of the Forms USM-285, the United States Marshals

Service (“USMS”) indicated the South Carolina Department of Corrections

Office of General Counsel could not accept service on behalf of this defendant

because it “could not find this defendant.” Id.

      Plaintiff was previously warned: “Plaintiff must provide, and is

responsible for, information sufficient to identify defendants on the Forms

USM-285. The United States Marshal cannot serve an inadequately identified

defendant. Unserved defendants may be dismissed as parties to this case if not
  1:20-cv-01367-RMG-SVH    Date Filed 09/11/20   Entry Number 34   Page 2 of 2




served within the time limit governed by Rule 4(m) and this order.” [ECF No.

16 at 2]. Plaintiff is directed to complete by September 25, 2020, a Form USM-

285 that provides additional information to allow the USMS to serve

defendant. If Plaintiff fails to do so, the undersigned will recommend McNyla

be dismissed.

      IT IS SO ORDERED.




September 11, 2020                        Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      2
